Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 30, 2018

The Court of Appeals hereby passes the following order:

A19A0213. MARCHELLO C. LEWIS v. THE STATE.

      Marchello C. Lewis was convicted by a jury of aggravated assault and
possession of a firearm during the commission of a felony. Lewis filed a motion for
new trial, followed by amended motions, which were denied by the trial court on
March 5, 2018. Lewis then filed a notice of appeal on May 14, 2018. The State has
filed a motion to dismiss, arguing that the appeal is untimely. We agree.
      A notice of appeal must be filed within 30 days after entry of the order to be
appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Lewis filed his notice of appeal 70
days after the trial court’s order was entered. The record shows that Lewis filed a
motion for out of time appeal, but the trial court has not yet ruled on Lewis’s motion.
Because Lewis has not been granted permission from the trial court to file an out-of-
time appeal, his appeal is untimely. Accordingly, the State’s motion is GRANTED,
and this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/30/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.